Title: To George Washington from the Provisional Executive Council of France, 30 December 1792
From: Provisional Executive Council of France
To: Washington, George



[Paris, 30 December 1792]

In the name of the French Republic
In virtue of the law of the 15th of Aug. last which attributes to the Provisory Executive council all the functions of the Executive

power & of the decree of the National convention of the 20. of Sep. following which maintains the public authorities which were in activity at this last epoch.
We the citizens forming the Provisory Executive council of the Republic to the US. of N. America.
Very dear, great friends & allies. The desire which the citizen Ternant has witnessed to us of returning into the military line, & of continuing to serve the Republic, has determine⟨d⟩ us to recall him, & to enjoin on him to take leave of you. We are persuaded that he will give to the Republic a new proof of his zeal in fulfilling his last functions of Minister Plenipotentiary near you by assurances the most expressive of sentiments of the most constant friendship & sincerest fraternity which it bears to the US. as of it’s prayers for their prosperity & for the most perfect union between the two people.
Written at Paris the 30th of Dec. 1792. the 1st year of the French republi⟨c⟩.
The citizens forming the Provisory Executive council of the republic

signed Le Brun. Claviere. Garat. Roland. Pache. Monge.By the Provisory Executive councilsigned Grouvelle.

